DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 16-35 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on April 27, 2022 have been fully considered but they are not persuasive. 
Applicant made an argument that “[t]he physiological parameter used from each sensor for the comparison is used because it is determined to be common or correlated” and “Berlin et al. does not disclose or suggest that the physiological parameters chosen for the comparison are chosen because they are high frequency components of the sensor data collected by each sensor that have been isolated via filtering.”. Applicant argued that the claimed invention distinguishes from the prior art since the apparatus is configured to filter the first and second data to isolate the high frequency components of the first and second data and then the first physiological signal and the second physiological signal are extracted. 
This argument has been considered but is not persuasive. 
Applicant seems to be stating that Berlin’s disclosure does not read on the claim limitation because Berlin chooses the signal extraction and targeted filtering knowing that a common parameter exists between the two sensor types. Firstly, the claim limitation simply requires filtering to isolate a high frequency signal, and such high frequency signal is arbitrary. The claim limitation is broad that targeting a specific frequency range for filtering still reads on the limitation. Also, as stated before, “high frequency” is relative and heart rate is higher frequency than respiration rate. 
Secondly, based on page 13 of the instant specification, Applicant seems to be disclosing that a specific frequency range is targeted for filtering to extract physiological parameter known to be measured by two different sensors. 
In this particular case, the low frequency component corresponds to a respiration signal and the high frequency component corresponds to a heartbeat signal. Filtering module 192 may be used to isolate the high frequency heartbeat component 406 and 408 from the composite signals 402 and 404, with the resulting isolated10 heartbeat signal from both sources shown in graphs 410 and 412 in FIG. 4B. In isolating the heartbeat signal, the lower-frequency signals, e.g., respiration signals, are may also be isolated. The heartbeat component or heartbeat signal may be used as a common physiological signal component or physiological signal for synchronizing the composite signals or the respiration signals from the abdomen and chest. A physiological signal component once extracted,15 isolated, separated may be referred as a physiological signal. The isolated heartbeat signals shown in graphs 410 and 412 may be cross-correlated 414 to determine the time delay between the two heartbeat signals extracted from two different sensors 170, as shown in graph 416 in FIG. 4C. 

It is unclear what the distinction between the disclosure in the prior art and the disclosure in the instant specification is. 
Applicant made similar arguments for Shimol reference and similar rationale is applied.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21, 24, 25, 26, 27, 30, 33, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin et al. (US 2016/0151022), hereinafter “Berlin”, in view of Addison et al. (US 2014/0275889), hereinafter “Addison”, and Nguyen et al. (US 2004/0167418), hereinafter “Nguyen”. 
Re Claim 16, Berlin discloses an apparatus (para. [0026], a medical monitoring system; fig. 7, monitor 20) comprising:
at least one processor (para. [0027], a processor and a memory configured to process the physiological data to generate a measure or indication of the one or more physiological parameters): and 
at least one non-transitory memory and computer program code (para. [0027] discloses a processor and a memory; para. [0056], the memory 122 may include one or more tangible, non-transitory, machine-readable media collectively storing instructions executable by the processor 120 to perform the methods and techniques described herein.); 
the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
collecting first data from a first sensor and second data from a second sensor, wherein the first data represents a first plurality of physiological signal components and the second data represents a second plurality of physiological signal components, wherein the first data is at least partially different from the second data (para. [0022], an associated or identified physiological sensor 18 is a first sensor; para. [0023], a second physiological sensor, an unassociated sensor 12 is a second sensor, the first sensor 18 and the second sensor 12 may be different types, but same physiological parameters may be included in or extracted from the data of both sensors, para. [0031] discloses a plurality of physiological components obtained by each of first sensor and second sensor, para. [0031] gives an example that a first sensor may be an ECG sensor and a second sensor may be a pulse oximetry sensor. Para. [0031] discloses that the first set of physiological parameters included in or determined from physiological data from ECG sensor include heart rate and ECG waveform and that the second set of physiological parameters included in or determined from the physiological data from pulse oximetry sensor may include heart rate, plethysmographic waveform, and respiratory rate. ECG sensor data has ECG waveform while pulse oximetry sensor data has plethysmographic waveform. ECG sensor data and pulse oximetry sensor data both have heart rate data; therefore ECG sensor data and pulse oximetry sensor data are partially different); 
extracting a first physiological signal component of the first data and a second physiological signal component of the second data, wherein the first physiological signal component and the second physiological signal component comprise a common physiological signal component, wherein the first physiological signal component comprises a subset of the first plurality of physiological signal components comprising, at least, a high frequency signal component of the first data, wherein the second physiological signal component comprises a subset of the second plurality of physiological signal components comprising, at least, a high frequency signal component of the second data (para. [0023], same physiological parameters may be included in or extracted from the data of both sensors; para. [0024], para. [0031], fig. 2, one or more common physiological parameters may be used to compare the physiological data of first sensor 18 and the second sensor 12; para. [0030], correlated physiological parameters – physiological signals in a correlated manner to one or more physiological events; para. [0036], the trend or pattern of the heart rate may be made by comparing various pattern features such as peaks, valleys, etc. of values over time; para. [0031] gives an example that a first sensor may be an ECG sensor and a second sensor may be a pulse oximetry sensor. Para. [0031] discloses that the first set of physiological parameters included in or determined from physiological data from ECG sensor include heart rate and ECG waveform and that the second set of physiological parameters included in or determined from the physiological data from pulse oximetry sensor may include heart rate, plethysmographic waveform, and respiratory rate. ECG sensor data and pulse oximetry sensor data both have heart rate data; therefore, heart rate data reads on “a common physiological signal component” and “a first physiological signal component” and “a second physiological signal component”. Para. [0042] discloses that respiration rate may be derived from ECG data and from plethysmograph. A common physiological component found in ECG data and pulse oximetry data is respiration rate data. Heart rate data has higher frequency component than respiration rate data; therefore, heart rate data reads on a high frequency component; see para. [0029] and [0035] for more support regarding common features between two sensors); 
correlating the first physiological signal component of the first plurality of physiological signal components of the first data and the second physiological signal component of the second plurality of physiological signal components of the second data (para. [0030] discloses correlated physiological parameters, which are physiological parameters or waveforms or data associated with such parameters that are not the same but respond in a correlated manner to one or more physiological events. For example, in an embodiment, the physiological data of the first physiological sensor (e.g., a heart rate sensor) includes an electrocardiography (ECG) waveform, and the physiological data of the second physiological sensor (e.g., a pulse oximetry sensor) includes a plethysmographic waveform. Although the ECG waveform is different from the plethysmographic waveform, both waveforms may include similar waveform features, such as decreasing peaks as a function of time, that respond to the same physiological event (e.g., an increased vascular resistance). A rhythm (e.g., frequency) of the occurrence of the repeating peaks may be compared between the ECG waveform and the plethysmographic waveform; para. [0035] and [0036] discloses that the trend or pattern of the heart rate is used to determine that the data of unassociated physiological sensor (e.g. pulse oximetry sensor) is associated with the patient. The characteristics of the common physiological parameter (e.g., heart rate, blood pressure, respiration rate) may include a mean value, a variability, a sequence, a trend or a pattern, or any combination thereof, of the measured common physiological parameter from the physiological data 22 (ECG sensor data) and from the physiological data 24 (pulse oximetry sensor data). See para. [0042], [0045], a characteristic peak to peak distance (effectively pulse wave velocity or pulse transit time) between an ECG peak and a plethysmographic waveform peak may be a correlated feature. In addition, correlation of variability within the peaks may also be considered as maintenance of a relatively constant pulse wave velocity, or ECG peak to plethysmograph peak timing, within a relatively short duration); and 
based on the correlating, synchronizing a third respiration rate data; para. [0032] discloses presence of a common arrhythmia in both ECG data and pulse oximetry data – respiration rate or common arrhythmia reads on “a third physiological signal component” and “a fourth physiological signal component”; para. [0043], [0046] discloses comparing the common characteristics of both the ECG waveform and the plethysmographic waveform may include feature-synchronizing the ECG waveform and the plethysmographic waveform by time-shifting one of the waveforms with respect to another (e.g., by a characteristic time difference, such as difference, representative of the physiological delay). In some embodiment, synchronization of the physiological data 22, 24 (ECG sensor data and pulse oximetry sensor data) may include time-stamping both of physiological data 22, 24 and comparing the physiological data – Since the ECG sensor data and the pulse oximetry sensor data are synchronized, then their physiological signal components are also synchronized; also see para. [0051], [0057], [0062] regarding synchronization).  
Berlin discloses that the same physiological parameter (e.g., heart rate) may be extracted from the physiological data of both the identified physiological sensor 18 and the unassociated physiological sensor 12, where the physiological data of the two sensors correspond to “the first data” and “the second data”, respectively (para. [0023]). The types of sensors disclosed in Berlin are an electrode-based heart rate sensor and a pulse oximetry sensor (para. [0023]). 
Berlin doesn’t explicitly mention filtering the first data to isolate a high frequency signal component of the first data or filtering the second data to isolate a high frequency component of the second data. 
However, Addison discloses systems and methods of determining respiration information from segments of a photoplethysmography (abstract) and teaches that PPG signal may be band-pass filtered around a known heart rate to minimize noise and other undesirable components (para. [0065], for example, PPG signal may be band-pass filtered around 0.5 to 1.5 times the heart rate of the subject to generate processed PPG signal). 
Nguyen also discloses non-invasive method and apparatus for determining onset of physiological conditions (abstract) and teaches a bandpass filter used to detect the QRS complex of the ECG signal to obtain a reliable heart rate of the patient (para. [0027]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berlin, by extracting the physiological parameter by filtering the first data to isolate a high frequency component of the first data and filtering the second data to isolate a high frequency component of the second data, wherein the first physiological signal component is extracted based, at least partially, on the filtering of the first data to isolate the high frequency signal component of the first data, wherein the second physiological signal component is extracted based, at least partially, on the filtering of the second data to isolate the high frequency signal component of the second data, as taught by Addison and Nguyen, for the purpose of minimizing noise and other undesirable components (Addison, para. [0065]) and obtaining a reliable heart rate (Nguyen, para. [0027]). 
Re Claims 25 and 34, Claims 25 and 34 are rejected under substantially the same basis as claim 16.
Re Claim 17, Berlin discloses that the first plurality of physiological signal components further comprises, at least, a low frequency signal component, wherein the second plurality of physiological signal components further comprises, at least, a low frequency signal component (para. [0029],[0030], common feature may be a variability of the overlapping measured parameter, a trend (e.g., an increase, a decrease, or a pattern of fluctuation in amplitude or frequency) of the overlapping measured parameter; para. [0030], a rhythm (e.g., frequency) of the occurrence of the repeating peaks may be compared between the ECG waveform and the plethysmographic waveform; para. [0037] – Berlin discloses looking at different frequency component of data from both sensors; para. [0053] discloses that data processing unit 102 is configured to process physiological data using filter; para. [0036], the trend or pattern of the heart rate may be made by comparing various pattern features such as peaks, valleys, etc. of values over time – the patterns of peaks/valleys over time are isolated; para. [0031] gives an example that a first sensor may be an ECG sensor and a second sensor may be a pulse oximetry sensor. Para. [0031] discloses that the first set of physiological parameters included in or determined from physiological data from ECG sensor include heart rate and ECG waveform and that the second set of physiological parameters included in or determined from the physiological data from pulse oximetry sensor may include heart rate, plethysmographic waveform, and respiratory rate. ECG sensor data and pulse oximetry sensor data both have heart rate data; therefore, heart rate data reads on “a common physiological signal component” and “a first physiological signal component” and “a second physiological signal component”. Para. [0042] discloses that respiration rate may be derived from ECG data and from plethysmograph. A common physiological component found in ECG data and pulse oximetry data is respiration rate data. Heart rate data has higher frequency component than respiration rate data; therefore, heart rate data reads on a high frequency signal component and respiration rate data reads on low frequency signal component; see para. [0029] and [0035] for more support regarding common features between two sensors).  
Re Claim 26, Claim 26 is rejected under substantially the same basis as claim 17. 
Re Claim 18, Berlin discloses that the first sensor and the second sensor are configured to collect at least respiration signals (para. [0029], common feature may be an overlapping measured parameter such as respiration rate; para. [0042] discloses that respiration rate may be derived from ECG data and from plethysmograph, correlated physiological parameters - respiration rate and respiration induced changes on a physiological signal).  
Re Claim 27, Claim 27 is rejected under substantially the same basis as claim 18. 
Re Claim 21, Berlin discloses that the common physiological signal component of the first data and the second data corresponds to a heartbeat signal (para. [0023], [0035], [0036], [0041], same/common physiological parameter can be heart rate; para. [0030], [0044] discloses correlated physiological parameters such as a rhythm (e.g., frequency) of the occurrence of the repeating peaks may be compared between the ECG waveform and the plethysmographic waveform).  
Re Claim 30, Claim 30 is rejected under substantially the same basis as claim 21. 
Re Claim 35, Claim 35 is rejected under substantially the same basis as claim 21.    
Re Claim 24, Berlin discloses that the first sensor and the second sensor are configured to detect signals of different types (para. [0023] discloses that first sensor 18 and second sensor 12 may be different types such as first sensor 18 may be electrode-based heart rate sensor and second sensor 12 may be pulse oximetry sensor; para. [0041], para. [0031] gives an example that a first sensor may be an ECG sensor and a second sensor may be a pulse oximetry sensor.).  
Re Claim 33, Claim 33 is rejected under substantially the same basis as claim 24. 

Claims 16, 19, 20, 21, 24, 25, 28, 29, 30, 33, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shimol et al. (WO 2017/136352), hereinafter “Shimol”, in view of Addison et al. (US 2014/0275889), hereinafter “Addison”, and Srinivasan et al. (Non-Patent Literature: “Heart Rate Calculation from Ensemble Brain Wave Using Wavelet and Teager-Kaiser Energy Operator”). 
Examiner note: these grounds of rejection are given in order to give the best grounds of rejection for dependent claims 19, 22, 28 and 31 which are not rejected with Berlin in view of Addison and Nguyen. 
Re Claim 16, Shimol discloses an apparatus comprising:  
at least one processor (para. [005] discloses one or more processor): and 
at least one non-transitory memory and computer program code (para. [035]-[037], memory and computer programs); 
the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
collecting first data from a first sensor and second data from a second sensor, wherein the first data represents a first plurality of physiological signal components and the second data represents a second plurality of physiological signal components, wherein the first data is at least partially different from the second data (para. [007], receiving a set of signals from a set of sensors worn by the individual; para. [028] discloses types of sensors 114; para. [077], EEG signal has pulse signal, and PPG signal has pulse signal, para. [068], ECG signal has pulse signal– a first sensor can be EEG sensor and a second sensor can be PPG sensor or ECG sensor; para. [085] discloses correlating a set of signals where the set of signals include multi-channel EEG signals; para. [068] discloses EEG signals measured over three channels using a suitable device); 
extracting a first physiological signal component of the first data and a second physiological signal component of the second data, wherein the first physiological signal component and the second physiological signal component comprise a common physiological signal component, wherein the first physiological signal component comprises a subset of the first plurality of physiological signal components comprising, at least, a high frequency signal component of the first data, wherein the second physiological signal component comprises a subset of the second plurality of physiological signal components comprising, at least, a high frequency signal component of the second data (para. [068], ECG signal has pulse signal, para. [077], discloses cross-correlating an EEG signal with a PPG signal and determine a proportion of agreement in the estimated pulse rate among the two signals to determine the offset delay, para. [076] discloses cross-correlating one signal with another – pulse rate data from EEG data and PPG data (or ECG data) reads on “a first physiological signal component”, “a second physiological signal component”, and “a common physiological signal component”. Pulse rate data can be considered a high frequency signal component relative to respiratory component in PPG data or ECG data and delta wave component in EEG data; para. [080], process may filter a set of signals based on, for example, a pulse rate quality factor associated with the pulse rate signal within the set of signals. the pulse rate quality factor may arise as a function of the difference between the mean pulse rate as measured by one input signal (e.g., a PPG signal, which may, for example, be obtained from a Study Kit) and another input signal (e.g., an EEG signal as measured from an EEG sleep monitor such as a SleepProfiler); 
correlating the first physiological signal component of the first plurality of physiological signal components of the first data and the second physiological signal component of the second plurality of physiological signal components of the second data (para. [076] and [077] discloses that process 600 may align the sets of signals by cross-correlating one signal with another and determining a distribution of offset delays between the signals. Process 600 may cross-correlate an EEG signal (e.g., from an EEG sleep monitor such as a SleepProfiler) with a PPG signal (e.g., from a Study Kit CAM) and determine a proportion of agreement in the estimated pulse rate among the two signals to determine the offset delay); and 
based on the correlating, synchronizing a third physiological signal component included in the first data and a fourth physiological signal component included in the second data (para. [076], [077], alignment is done based on offset delays determined through cross-correlation so that their readings correspond to the same moment in time and/or reflect the same physiological response - Since the EEG data and the PPG data (or ECG data) are synchronized, then their physiological signal components are also synchronized. The brain waves in EEG data can read on “a third physiological signal” and plethysmograph waveforms in PPG data can read on “a fourth physiological signal component”. In the case of ECG, ECG waveform reads on “a fourth physiological signal component”.).
Shimol discloses cross-correlation of an EEG signal with a PPG signal and determine a proportion of agreement in the estimated pulse rate among the two signals to determine the offset delay (para. [0077]). 
Shimol doesn’t explicitly mention filtering the first data to isolate a high frequency signal component of the first data or filtering the second data to isolate a high frequency component of the second data. 
However, Addison discloses systems and methods of determining respiration information from segments of a photoplethysmography (abstract) and teaches that PPG signal may be band-pass filtered around a known heart rate to minimize noise and other undesirable components (para. [0065], for example, PPG signal may be band-pass filtered around 0.5 to 1.5 times the heart rate of the subject to generate processed PPG signal). 
Srinivasan discloses heart rate calculation from brain wave using wavelet and Teager-Kaiser Energy Operator (title) and teaches extraction of heart rate from EEG using a combination of wavelet transform and TK energy operator in the absence of separately recorded ECG signal (page 5924, col. 2, fig. 1, page 5925-5926 shows details of math).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shimol, by filtering the first data to isolate a high frequency component of the first data and filtering the second data to isolate a high frequency component of the second data, wherein the first physiological signal component is extracted based, at least partially, on the filtering of the first data to isolate the high frequency signal component of the first data, wherein the second physiological signal component is extracted based, at least partially, on the filtering of the second data to isolate the high frequency signal component of the second data, as taught by Addison and Srinivasan, for the purpose of minimizing noise and other undesirable components (Addison, para. [0065]) and obtaining a heart rate from a brain wave signal (Srinivasan, abstract). With the filtered data, as taught by Addison and Srinivasan, the cross-correlation and determination of the offset delay would yield a predictable result. 
Re Claims 25 and 34, Claims 25 and 34 are rejected under substantially the same basis as claim 16.
Re Claim 19, Shimol discloses that the first sensor and the second sensor are configured to collect at least electroencephalogram (EEG) signals (para. [085] discloses correlating a set of signals where the set of signals include multi-channel EEG signals; para. [068] discloses EEG signals measured over three channels using a suitable device).  
Re Claim 28, Claim 28 is rejected under substantially the same basis as claim 19. 
Re Claim 20, Shimol discloses that the correlating comprises cross-correlating the first physiological signal component of the first data and the second physiological signal component of the second data (para. [076] and [077] discloses that process 600 may align the sets of signals by cross-correlating one signal with another and determining a distribution of offset delays between the signals. Process 600 may cross-correlate an EEG signal (e.g., from an EEG sleep monitor such as a SleepProfiler) with a PPG signal (e.g., from a Study Kit CAM) and determine a proportion of agreement in the estimated pulse rate among the two signals to determine the offset delay). 
Re Claim 29, Claim 29 is rejected under substantially the same basis as claim 20. 
Re Claim 21, Shimol discloses that the common physiological signal component of the first data and the second data corresponds to a heartbeat signal (para. [077], Process 600 may cross-correlate an EEG signal (e.g., from an EEG sleep monitor such as a SleepProfiler) with a PPG signal (e.g., from a Study Kit CAM) and determine a proportion of agreement in the estimated pulse rate among the two signals to determine the offset delay).
Re Claim 30, Claim 30 is rejected under substantially the same basis as claim 21. 
Re Claim 35, Claim 35 is rejected under substantially the same basis as claim 21.
Re Claim 24, Shimol discloses that the first sensor and the second sensor are configured to detect signals of different types (para. [007], receiving a set of signals from a set of sensors worn by the individual; para. [028] discloses types of sensors 114; para. [077], EEG signal has pulse signal, and PPG signal has pulse signal).
Re Claim 33, Claim 33 is rejected under substantially the same basis as claim 24. 

Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shimol et al. (WO 2017/136352), hereinafter “Shimol”, as modified by Addison et al. (US 2014/0275889), hereinafter “Addison”, and Srinivasan et al. (Non-Patent Literature: “Heart Rate Calculation from Ensemble Brain Wave Using Wavelet and Teager-Kaiser Energy Operator”), and further in view of Iasemidis et al. (US 2019/0261881), hereinafter “Iasemidis”. 
Re Claim 22, Shimol discloses the claimed invention substantially as set forth in claim 16. 
Shimol discloses using EEG and ECG sensors (para. [068]).
Shimol discloses providing indicia of abnormal sleeping behaviors and other physiological conditions including identifying insomnia, nocturnal frontal lobe epilepsy, REM behavior disorder, sleep apnea, bruxism and the like (para. [022], [067]). 
Shimol is silent regarding the common physiological signal component of the first data and the second data corresponding to at least one of gamma brain waves, beta brain waves, alpha brain waves, or theta brain waves.
However, Iasemidis discloses a method for determining an increased risk of death of an epilepsy patient using ECG and EEG data (abstract) and teaches determining coherence function of frequency between at least two channels (para. [0021] discloses correlation components in coherence function). Coherence, as a feature from the frequency domain, reflects the similarity between components of two signals at a particular frequency. Iasemidis discloses that the frequency band can be one of the traditional EEG bands (δ-band [0.5-3 Hz], θ-band [3.5-7 Hz], α-band [8-12 Hz], β-band [13-20 Hz], and γ-band [21-50 Hz]), or any other band empirically found to be useful in determining SUDEP risks.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shimol as modified by Addison and Srinivasan, by configuring the common physiological signal component of the first data and the second data to correspond to at least one of gamma brain waves, beta brain waves, alpha brain waves, or theta brain waves, as taught by Iasemidis, for the purpose of determining sudden unexpected death in epilepsy (abstract and para. [0021]). 
Re Claim 31, Claim 31 is rejected under substantially the same basis as claim 22. 

Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin et al. (US 2016/0151022), hereinafter “Berlin”, as modified by Addison et al. (US 2014/0275889), hereinafter “Addison”, and Nguyen et al. (US 2004/0167418), hereinafter “Nguyen”, and further in view of Shimol et al. (WO 2017/136352), hereinafter “Shimol”.
Re Claim 20, Berlin discloses the claimed invention substantially as set forth in claim 16. 
	Berlin discloses checking the correlation of changes between the two physiological parameters (para. [0042], [0044], [0045]) and synchronizing the signals through time-shift by the fixed time delay based on correlation (para. [0030]). 
	Berlin is silent regarding the correlating comprising cross-correlating the first physiological signal component of the first data and the second physiological signal component of the second data. 
	However, Shimol discloses obtaining data from two different sensors, EEG and PPG (abstract), and teaches aligning a set of signals by cross-correlating one signal with another and determining a distribution of offset delays between the signals (paras. [076], [077]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berlin as modified by Addison and Nguyen, by including, in the correlating, cross-correlating the first physiological signal component of the first data and the second physiological signal component of the second data, as taught by Shimol, for the purpose of aligning two signals based on offset delays (para. [076], [077]). 
Re Claim 29, Claim 29 is rejected under substantially the same basis as claim 20. 

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin et al. (US 2016/0151022), hereinafter “Berlin”, as modified by Addison et al. (US 2014/0275889), hereinafter “Addison”, and Nguyen et al. (US 2004/0167418), hereinafter “Nguyen”, and further in view of Telfort et al. (US 2011/0125060), hereinafter “Telfort”.
Re Claim 23, Berlin discloses the claimed invention substantially as set forth in claim 16. 
	Berlin discloses that the physiological sensors may include acoustic sensing components (para. [0027]) and discloses using heart rate signals and respiratory signals of the sensors to associate the data to a patient (para. [0041], [0042]). 
	Berlin is silent regarding at least one of the first sensor or the second sensor are configured to detect at least gastrointestinal muscle movement signals. 
	However, Telfort discloses an acoustic sensor for non-invasively detecting physiological acoustic vibrations indicative of one or more physiological parameters of a medical patient (abstract) and teaches that the auscultation module may process the signal received by the acoustic sensor 312 and provide an audio output indicative of internal body sounds of the patient, such as heart sounds, breathing sounds, gastrointestinal sounds, and the like (para. [0073], gastrointestinal sounds reads on detection of gastrointestinal muscle movement signals). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berlin as modified by Addison and Nguyen, by configuring at least one of the first sensor or the second sensor to detect at least gastrointestinal muscle movement signals, as taught by Telfort, because such a modification would have been obvious to try. More specifically, an acoustic sensor is one of predictable and ascertainable group of similar features, which are: optical, acoustic, electrical, or magnetic sensing components, identified in Berlin in para. [0027]). This group addresses the design need and/or other recognized problem of collecting heart signal or respiratory signal which are used as a marker for correlation and synchronization between two types of sensor signals with a reasonable level of success. Therefore, it would have been obvious to try to modify one of the sensors to include an acoustic sensor configured to detect at least gastrointestinal muscle movement signals and heart rate signals and/or respiratory signals, since there are a finite number of identified, predictable potential solutions to the recognized need (as discussed above) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Re Claim 32, Claim 32 is rejected under substantially the same basis as claim 23. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, September 17, 2022Examiner, Art Unit 3792